office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-116154-11 uil united_states senator the honorable bill nelson landmark two east robinson street suite orlando fl dear senator nelson i am responding to your letter dated date on behalf of your constituent --------------------------------- --------------------- asked why the standard mileage rate for calculating deductible business_expenses is different than the rate for calculating deductible medical and moving_expenses the rates vary because the law distinguishes business_expenses from personal expenses like medical and moving_expenses automobile use for business purposes taxpayers may deduct the full cost of owning and operating an automobile for business purposes for example a taxpayer may deduct both fixed ownership costs such as purchase_price lease payments and depreciation as well as variable operating costs such as fuel and repairs the standard mileage rate for business use is calculated to estimate both types of expenses the current rate i sec_51 cents per mile automobile use for medical and moving purposes taxpayers may deduct only the costs of operating an automobile for medical and moving purposes the law does not permit a deduction for ownership costs the standard mileage rate for medical and moving use is calculated to estimate only operating_expenses not ownership costs consequently the standard rate for medical conex-116154-11 and moving use is less than the standard rate for business use the current rate is cents per mile i hope our response is helpful to you if we can be of further assistance please contact me or --------------------------- identification_number ------------- at ----- ------------- sincerely george j blaine associate chief_counsel income_tax and accounting
